department of the treasury internal_revenue_service washington d c onc excuy and government entities division jul uniform issue list ter rat legend company a company b plan x plan y accounting firm z dear this letter is in response to a letter dated date submitted on your behalf by your authorized representative in which you request a ruling granting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations the p a regulations’ to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 rev_proc to be treated as operating qualified_separate_lines_of_business qslobs’ under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested company a is a c nonprofit corporation established to act as a governing body for a system of fraternal and charitable organizations company b is a full- service direct marketing mailing and fulfillment organization company b is a wholly-owned subsidiary of company a you represent that company a and company b are separate lines of business both companies have at least employees throughout the plan_year company a maintains plan x with a plan_year ending on april company b maintains plan y with a calendar_year plan_year both plans are tax qualified_retirement_plans with a code sec_401 arrangement you represent that other than company a’s failure to timely file the qslob election notification company a and company b satisfy the requirements under sec_414 of the code shortly after company b company a acquired company b on july was acquired accounting firm z advised company a of the controlled_group and qslob rules the ruling_request submission includes an affidavit from accounting firm z containing a statement that company a was advised of the need to file a form 5310-a notice of qslob on or before february further company a relied on accounting firm z to remind it of the filing deadline and to prepare form 5310-a however due to miscommunication accounting firm z did not remind company a of the need to file and form 5310-a was not timely filed accounting firm z did not provide company a with the completed form 5310-a before the deadline for filing the notice had passed the failure_to_file the qslob election was discovered at the end of the during an audit of plan x for the period ending april calendar_year forms for plan x and plan y have been timely filed company a and company b have operated as if the qslob election had been made and filed their forms and tested their plans in a manner consistent with the fact that they were qslobs based on the above facts and representations you request a ruling that under sec_301_9100-3 of the p a regulations the filing of form 5310-a will be deemed as a timely filing for purposes of operating qualified_separate_lines_of_business under sec_414 of the code with respect to plan x’s may through april requests that it be granted an extension of months from the date of the issuance of a plan_year and subsequent plan years company a also letter_ruling to file notification of the qslob election code sec_414 provides rules for determining whether an employer operates a qslob for purposes of applying sec_129 sec_401 and sec_410 including sec_401 under code sec_414 the line_of_business must have at least employees the employer must notify the secretary that such line_of_business is being treated as separate and the line_of_business must satisfy the guidelines prescribed by the secretary or the employer must receive a determination from the secretary that the line_of_business is separate administrative scrutiny requirement sec_1_414_r_-4 of the income_tax regulations provides that the notice requirement under code sec_414 must take the form and be filed at the time prescribed by the commissioner in revenue procedures or other guidance of general applicability sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of code sec_414 section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the day of the month after the close of the plan_year of the employer's plan that begins earliest in the testing year section dollar_figure of revproc_93_40 provides that after the notification date the notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 and sec_301_9100-1 of the p a regulations generally provide that the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory or statutory election pursuant to the standards set forth in sec_301_9100-2 and sec_301_9100-3 such extension of time is only available for elections that a taxpayer is otherwise eligible to make sec_301_9100-1 of the p a regulations defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that except as otherwise provided in paragraphs b i though iii a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i ii requests relief under this section before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability sec_301_9100-3 of the p a regulations provides that the taxpayer must state whether the taxpayer’s return for the taxable_year in which the election should have been made or any taxable years that would have been affected by the election had it been timely made is being examined by a district_director or is being considered by an appeals_office or a federal court based on the facts representations and the affidavit submitted company a requested relief before the failure to make the election was discovered by the service and company a reasonably relied on a qualified_tax professional employed by company a and the tax professional failed to make or advise the taxpayer to make the election upon discovering the failure_to_file the qslob election at the end of the calendar_year company a promptly filed this request for relief under sec_301_9100-3 of the p a regulations to allow them to retroactively request a qslob election thus based on the information and representations submitted company a satisfies clauses i and v of sec_301_9100-3 of the p a regulations further company a and company b have operated as if the election had been made and filed their forms and tested their plans in a manner consistent with the fact that they were qslobs the tax years are not closed under the statute_of_limitations thus granting relief will not prejudice the interests of the government because company a has acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government we grant company a a period of days from the date of this letter_ruling to file the form 5310-a for plan a’s may through april _ plan_year and such filing will be deemed a timely filing under sec_3 of revproc_93_40 with respect to such year this ruling does not address whether company a and company b otherwise satisfy the requirements to be treated as qslobs for the and subsequent years plan_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact d se t ep ra t1 at if you wish to inquire about kkk kkkk sincerely yours onn waking carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter_ruling notice of intention to disclose notice cc
